Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Girard et al. (US 20080181575 A1) generally discloses the aspect of the presentation content database configured to store a plurality of episodes of a media series; a media player for execution by the processor and configured to play a selected episode of the plurality of episodes of the media series; and a review and redirection application for execution by the processor and configured to determine a next episode following the selected episode in the media series; wherein the processor is configured to execute the review and redirection application  to present, during the playing of the end portion of the selected episode, the next episode to a consumer, and in view of Wood et al. (US 2008/0253746) further teaches discloses the aspect wherein each of the plurality of episodes including a credit portion; the end portion of the selected episode is the credit portion of the episode. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	a review and redirection application for execution by the processor and configured to determine a deleted scene from the selected episode in the media series; wherein the processor is configured to execute the review and redirection application to present, during playing the credit portion of the selected episode, the deleted scene from the selected episode in the media series to a consumer.
The claim limitations are quite unique in the sense that during the playback of an episode, the system will determine that the playback is at the credit portion of the video and display in an interface a deleted scene that a user can select to playback. This is different from other prior art during 2008. Other prior art when combined teaches the aspect of showing the selectable link to the next episode during the credit portion but not the deleted scene. 

In addition to the art cited in the previous office action, the following art was also
considered:
Eklund et al., Pub. No.: 2008/0244407A1: For example, if there are three `Deleted Scenes` in a project that are Playable Contents configured to be played individually, then Virtual Playable Content can be used to generate a Playlist of the three `Deleted Scenes` to play all three scenes in a `Play All` scenario. In another example of Virtual Playable Content, if a part of a large Playable Content needs to be played independently, then that part can be put into Virtual Playable Content that includes a trimmed version of the Playable Content.

Sparrell, Pub. No.: 2008/0208751:  In addition to notifying the existence of added value content associated with particular feature content, the added value content metadata can include other information. For example, the added value content metadata can include what type of added value content that is available. Added value content for some feature content may include only deleted scenes, or only outtakes, while added value content for other feature content may include such added value content and/or additional types of added value content.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179